Citation Nr: 0102291	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona
  


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with traumatic degenerative changes, currently rated 40 
percent disabling.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946. This matter comes on appeal from an October 
1998 decision by the Phoenix VA Regional Office.

FINDING OF FACT

The primary manifestations of the service-connected low back 
disability include daily episodes of back pain requiring 
over-the-counter medications for relief, muscle spasms 
limiting the ability to walk, and limitation of flexion and 
extension, as well as major degenerative changes; functional 
impairment due to pain with secondary weakness and 
fatigability, worse with use and flare-ups and exacerbations, 
result in near complete inability to perform activities 
outside the simple activities of daily living.


CONCLUSION OF LAW

Lumbosacral strain with traumatic degenerative changes 
warrants a 60 percent evaluation. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003-5010, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the veteran and his representative, satisfy 
the requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA orthopedic examination was provided. No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to VA's General Counsel, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is rated 
under Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).

Severe limitation of motion of the lumbar spine warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Code 5292. Pronounced 
intervertebral disc syndrome, with persistent symptoms, 
warrants a 60 percent evaluation. 38 C.F.R. § 4.71a, Code 
5293. Severe lumbosacral strain warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Code 5295.


Analysis

The service-connected low back disability has been rated as 
40 percent disabling since February 1972. The evidence during 
the appeal period include statements by the veteran 
concerning extent of her condition, the report of a VA 
Orthopedic examination in June 1998 and VA outpatient 
treatment records dated in 1998. The medical report and 
records reveal that the primary manifestations of the 
service-connected low back disability include daily episodes 
of back pain requiring over-the-counter medications for 
relief, muscle spasms limiting her ability to walk, and 
limitation of flexion and extension. X-rays disclosed major 
degenerative changes. 

The current 40 percent evaluation is the maximum provided by 
Code 5295 for lumbosacral strain. The maximum evaluation 
based on limitation of motion is also 40 percent. See Codes 
5003-5010, 5292. The veteran has voiced no complaints 
reflective of neuropathy in the lower extremities and the 
June 1998 VA examination likewise disclosed no clinical 
evidence of a neurologic deficit. See Code 5293. The VA 
examiner in June 1998 commented, however, that the majority 
of the veteran's pain appeared mechanical in nature and 
therefore attributable to the service-connected condition, 
notwithstanding the x-ray evidence of osteopenia and 
associated compression fractures of T11 and T12, said to be 
post-menopausal in origin. There was said to be functional 
impairment due to this pain with secondary weakness and 
fatigability, which were expected to be worse with use and 
flare-ups and exacerbations. The examiner added that during 
flare-ups there would be near complete inability to perform 
activities outside the simple activities of daily living. 
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca, the Board 
finds that the present severity of the disability at issue is 
more appropriately reflected by a 60 percent evaluation. The 
benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Code 5293. 
Ankylosis of the spine at an unfavorable angle such as to 
provide a basis for an evaluation greater than 60 percent is 
not demonstrated. 38 C.F.R. § 4.71a, Code 5286.


ORDER

Entitlement to a rating of 60 percent for lumbosacral strain 
with traumatic degenerative changes is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

